DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 12/30/2020 have been fully considered and persuasive.  The 102 rejection on claims 1-3, 6-8, and 11 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a display device comprising, wherein the second diffraction element is disposed closer to a first side in a second 
direction intersecting the first direction than the first diffraction element, and a second light-guiding system configured to guide the image light emitted from the first diffraction element toward the second diffraction element is provided in an optical path from the first diffraction element to the second diffraction element, along with other claim limitations.
	Claims 2, 3, and 5-15 are allowed due to claim dependency.



	Regarding claim 17, the prior art of record does not disclose or suggest a display device comprising, wherein the image light projecting device includes, an image light generating device configured to generate the image light; and a projection optical system configured to project the image light generated by the image light generating device, along with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872